           Case 1:11-cr-00676-RJS Document 232 Filed 12/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

         -v-
                                                              No. 11-cr-676-6 (RJS)
IVAN CANALES,                                                       ORDER

                              Supervisee.




RICHARD J. SULLIVAN, Circuit Judge:

         On November 13, 2020, the Court received an update from the U.S. Probation Office as to

Supervisee’s employment status. According to the report, Supervisee has remained unemployed

since July 14, 2020. Accordingly, IT IS HEREBY ORDERED THAT the parties are directed to

appear for a conference on Friday, December 11, 2020 at 10:00 a.m. In light of the COVID-19

pandemic, the conference will take place via Skype for Business videoconference. No later than

5:00 p.m. on Wednesday, December 8, 2020, the parties shall jointly email to the Court a list of

persons who anticipate speaking during the videoconference, including counsel, Mr. Canales, and

Mr. Canales’s supervising probation officer. The email should provide the telephone numbers or

email accounts from which each of those persons expect to join the call. Chambers will email the

parties directly in due course with further instructions for accessing the videoconference. Members

of the public may monitor the conference via the Court’s free audio line by dialing 1-888-363-4749

and using access code 3290725#.

SO ORDERED.

Dated:         December 4, 2020
               New York, New York

                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
